Title: To Benjamin Franklin from the New Jersey Assembly Committee of Correspondence, 21 December 1771
From: New Jersey Assembly Committee of Correspondence
To: Franklin, Benjamin


Sir
Burlington Decemr. 21st. 1771.
Your Letter of the 12th Feby has been received and laid before the House of Assembly who were of Opinion it would be proper not to push the farther Consideration of the Septennial Act until you see a favourable Opportunity to get it allowed. Respecting this Law as well as others that may hereafter come under Consideration of his Majestys Ministers we must Confide entirely in you as to the time most proper to sollicit a Confirmation of them, and make no doubt of your Exerting your Abilities and influence to bring them to a favourable determination and as Speedily as may be.

His Majesty having thought proper to Disallow the Act to erect Courts for the trial of Causes of Ten pounds and under, the Prosecution of Suits for the recovery of Debts were become so various that it necessarially became an Object of the attention of the Legislature; and when it was considered, that to Six pounds the mode of recovery was before Single Magistrates, from that Sum to Ten pounds a tedious and Expensive Mode by the Practice of Common Law from ten pounds to Fifty another Mode, and from thence by the Old and usual manner of recovery. The Assembly endeavour’d to remidy this, by bringing the determination of Causes, from Six to Ten pounds before the Justices in the County Court in a Short speedy and less expensive way which They hope will have the Effect designd, and be a Plan of making a Law more consonant to the Constitution upon the Expiration of the Six pounds Law than perhaps that or the Fifty pound Law are. By this Law the house apprehend that the Objections made against the late £10 Law, will be removed as they all rested on the first objection—To wit, The Erecting New Courts which by being Vested in a single Magistrate with power to hold them as often as he thought proper, was Dangerous as well as unconstitutional. And thereupon[?] most of the Objections Assigned by Mr. Jackson were founded. This Induced the House to fall upon a mode by which His and every reasonable Objection might be removed. Providing therefore against the first, by bringing Causes of Six pounds and under Ten, before known and Constitutional Courts, only, Rendering the Practice simple Cheap and Expeditious, they hope will obviate his first Objection, and every other drawn from it, and Induce his Majestys Ministers to approve of their Conduct and Advise the Confirmation of a Law so Salutary and necessary, or Permit it to Continue during its Limitation. When you consider the Objections made by Mr. Jackson the Expensive manner of recovering such small Debts, which this Law provides against; as well as the Intentions of the Legislature in passing it, your better Judgement will suggest to you Every argument in support of the Intentions and wishes of the House, and hope Mr. Jackson will, when he has this Law under his Consideration, be induced to give it a favourable report. The Law to enable persons not Naturalized to hold Lands &c. we dont find has met with his Majestys Approbation, and as you are Silent about it we beg you will use your endeavours to have it passed. It is similar to One of New York to which the Royal Assent has been given, and Therefore we hope that the Royal favour will be extended also to those of his Subjects in this Colony that are in the same situation; many of them in the reign of Queen Ann settled in this Country during the War with France from the Palatine and being Ignorant of the Laws of England neglected to procure a Naturalization, and having acquired Estates: the same have descended to their Children, and have been Sold to Denizens who having never enquired wether such foreigners were Naturalized are in danger of loosing their Purchases. These reasons Induced the Assembly to pass the Law and they hope his Majesty will approve whenever the Equitable motives of the Legislature are Laid before him. We desire you will endeavour it and enforce your Application by Every Argument your good Judgment will suggest. As to the Fifty pounds Law we are of Opinion that if his Majestys Ministers do not take it up, it will be best not to push it, but let it sleep in peace if possible.
We with pleasure inform you that the differences that have some time Subsisted between the House and Government touching the Subsistance of the Troops lately Quartered in the Colony, have been at this Session happily Settled. The Assembly have paid the Quartering of the Troops and as they are removed we hope all occasion of dispute on this Head will be removed for the future.

At the same time that we apologize for not writing to you for so long a time occasion’d by our distance from one another we are directed to return you the thanks of the House as well for your attention to the Concerns of the Colony as for your present to the House of the Senators Remembrancer. We are, Sir with respect and Esteem Your most humble Servants
Cortd: SkinnerAaron LeamingAbrm. Hewlings

Be pleased to Direct to C. Skinner or Jos. Smith. Thy Respectful Friend Jos Smith
As soon as the Votes and Laws are printed they shall be duly forwarded.

Doctr. Franklin
